 

 Exhibit 10.4

 

 (Numerex Logo) [t83431001.jpg]

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is by and between
Louis Fienberg (hereinafter referred to as “Employee”) and NUMEREX CORP
(“NUMEREX”) in order to reach an amicable termination of their employment
relationship and to promote harmonious relations in the future. As used in this
Agreement, “NUMEREX” shall include all companies formerly owned by NUMEREX and
any and all related companies and/or subsidiaries and/or committees, and their
respective present and former directors, officers, fiduciaries, employees,
representatives, agents, successors, and assigns, both in their representative
and individual capacities.

 

Employee desires to accept the following agreements, including, without
limitation, certain additional consideration from NUMEREX in return for
Employee’s general release and non-disclosure agreements set forth below.
Employee and NUMEREX desire to settle fully and finally all differences and
disputes that might arise, or have arisen, out of Employee’s employment with
NUMEREX and Employee’s termination from NUMEREX.

 

STATEMENT OF TERMS

 

NOW THEREFORE, for and in consideration of the mutual promises, releases and
covenants contained herein, it is agreed as follows:

 

1.    Termination of Employment. Employee acknowledges, understands and agrees
that Employee’s employment with NUMEREX terminates effective October 31, 2015
(the “Separation Date”).

 

2.    Effective Date. The effective date of this Agreement shall be the latest
of the eighth day after Employee signs this Agreement or eight days after the
Separation Date (the “Effective Date”). As of the Effective Date, if neither
party has revoked this Agreement as provided herein, this Agreement shall be
fully effective and enforceable.

 

3.    Consideration. In full consideration and as a material inducement for
Employee’s signing of this Separation Agreement and General Release, the
sufficiency of which is hereby acknowledged, NUMEREX offers Employee the
following:

 

(a)A $125,000 lump sum payment made as part of the following regular payroll
(i.e., on or around November 15th, 2015).

 

(b)Six monthly payments of $20,833.33 made as part of Numerex’s regular payroll
processing with the first payment on or around November 30, 2015 and the last
payment on or around April 30, 2016.

 

(c)Vesting acceleration of all non-vested Restricted Share Units as of the
Separation Date.

 

(d)The right to exercise all vested options or stock appreciation rights through
July 29, 2016.

 

The foregoing consideration will be paid (or in the case of the equity, will be
vested) as noted above after Employee signs this Agreement. Employee agrees and
understands that the consideration described therein is not required by
NUMEREX’s policies and procedures or by any contracts between Employee and
NUMEREX. Employee further agrees and understands that Employee’s entitlement to
receive the consideration set forth in this Agreement is conditioned upon
Employee’s execution of this Agreement and compliance with the terms of this
Agreement. Employee agrees that, except as set forth in this Agreement, Employee
is entitled to receive no further remuneration from NUMEREX. Except as provided
herein, Employee will not receive other benefits and Employee’s right to any and
all company benefits will terminate on the Separation Date.

 

 

 

 

Separation Agreement and General Release
Louis Fienberg
Page 2 of 6

 

4.   Disposition of Employee Benefits. If Employee was enrolled in Numerex’s
group medical and/or dental plan as of the Termination of Employment, Employee’s
coverage will continue through October 31, 2015. Employee may elect to continue
group medical, dental, and/or vision coverage for Employee and, if applicable,
Employee’s spouse and dependents through COBRA for up to 18 months following
Employee’s Separation Date, provided Employee and other covered dependents
remain eligible for such coverage. Employee will be responsible for paying
premiums in accordance with applicable COBRA rates. With the exceptions noted in
Section 3, the disposition of Employee’s stock options, as applicable, will be
governed by the terms and conditions of the “Numerex Corp. 2014 Long Term
Incentive (Stock Option) Plan”. If Employee has a 401(k) plan with NUMEREX, its
disposition will be governed by the applicable ‘Numerex Corp. Employee Savings
and Profit Sharing Plan” document.

 

5.   Employee’s Release of NUMEREX. As consideration for the bargain set forth
in the Agreement, Employee hereby irrevocably and unconditionally releases,
acquits and forever discharges NUMEREX and each of NUMEREX’s owners,
stockholders, predecessors, successors, assigns, agents, directors, officers,
employees, representatives, attorneys, parent companies, divisions,
subsidiaries, affiliates (and agents, directors, officers, employees,
representatives and attorneys of such parent companies, divisions, subsidiaries
and affiliates), and all persons acting by, through, under or in concert with
any of them (collectively “Releases”), from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages
actions, causes of action, suits, rights, demands, costs, losses, debts, and
expenses of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to, rights arising out of alleged violations or
breaches of any contracts, express or implied, or any tort, or any legal
restrictions on NUMEREX’s right to terminate Employee, or any federal, state or
other governmental statute, regulation, or ordinance, including, without
limitation: (1) Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991; (2) the Americans with Disabilities Act; (3) 42 U.S.C.
§ 1981; (4) the Age Discrimination in Employment Act; (5) the Older Workers
Benefit Protection Act; (6) the Equal Pay Act; (7) the Employee Retirement
Income Security Act (“ERISA”); (8) Section 503 of the Rehabilitation Act of
1973; (9) the False Claims Act (including the qui tam provision thereof); (10)
the Occupational Safety and Health Act; (11) the Consolidated Omnibus Budget
Reconciliation Act of 1986; (12) the Worker Adjustment and Retraining
Notification Act; (13) the National Labor Relations Act; (14) intentional or
negligent infliction of emotional distress or “outrage”; (15) defamation; (16)
interference with employment; (17) interference with contract; (18) negligent
retention; (19) negligent supervision; (20) wrongful discharge; (21) invasion of
privacy, (22) breach of any contract, express or implied, any other claims that
Employee could have brought under the laws of the United States and/or the State
of Georgia (“Claim” or “Claims”), which Employee now has, owns or holds, or
claims to have, own or hold, or which Employee at any time heretofore had, owned
or held, or claimed to have, owned or held, against each or any of the Releases
at any time up to and including the Effective Date of this Agreement. No term or
provision of this Release is to be interpreted as waiving or releasing any
prospective claims based upon acts, omissions, or events occurring after the
execution of this Agreement.



 

6.   Affirmations. Employee affirms that Employee has not filed, caused to be
filed nor is Employee a party to any claim, complaint, or action against NUMEREX
in any forum or any form. Employee further affirms that Employee has reported
all hours worked as of the date of Employee’s signature on this Agreement and
has been paid for all those hours worked and received all leave (paid or
unpaid), compensation, wages, bonuses, commissions, and/or benefits due to
Employee except as provided in this Agreement. Employee further affirms that
Employee has no known workplace injuries or occupational diseases that have not
been reported and that Employee has been provided and/or has not been denied any
leave requested under the Family and Medical Leave Act. Employee expressly
affirms that the Consideration provided by NUMEREX to Employee in this
Separation Agreement constitutes benefits to which Employee would not otherwise
be entitled. Employee affirms that Employee will not disparage or otherwise harm
the reputation, good will or commercial interests of Company in his/her written
or oral communications to or with anyone.

 



 

 

 

Separation Agreement and General Release
Louis Fienberg
Page 3 of 6

 

7.   Confidentiality / NUMEREX Property and Information. Employee affirms the
continuing applicability of the separate Intellectual Property, Confidentiality,
and Non-competition Agreement Employee signed as a condition of Employee’s
employment with NUMEREX. Employee represents and agrees that Employee will keep
the terms, amount and fact of this Separation Agreement, and the circumstances
giving rise to this transaction, completely confidential, except to Employee’s
immediate family, tax advisors, attorneys or as may be required by law. Employee
acknowledges that during employment with NUMEREX, Employee acquired certain
confidential, proprietary, or otherwise non-public information concerning
NUMEREX, which may include, without limitation, intellectual property, trade
secrets, financial data, strategic business or marketing plans, and other
sensitive information concerning Company, its employees, agents, or customers.
Employee will not use or disclose to any person, corporation or other entity any
trade secrets of NUMEREX so long as they remain trade secrets. Further, for a
period of at least three (3) years after Employee’s execution of this Separation
Agreement, Employee will not use or disclose to any person, corporation or other
entity any confidential information relating to the business or financial
affairs of NUMEREX, including without limitation, franchise lists, supplier
lists, product plans, marketing plans, and development plans. Employee will not
use, disclose or exploit NUMEREX information or threaten to use, disclose or
exploit NUMEREX information. Employee agrees to inform Employee’s immediate
family members, tax advisors, or attorneys of this confidentiality obligation
and they shall abide this confidentiality obligation. Employee will promptly
deliver to NUMEREX all property in Employee’s possession belonging to NUMEREX,
including, but not limited to, credit cards, keys, policy manuals, business
contracts, furniture, equipment, computer and/or laptop computer, cellular
phone, pager, computer or paper files or copies of same relating to NUMEREX or
its various business operations. Employee agrees to cooperate with NUMEREX
including answering questions or providing NUMEREX with information known by the
Employee and requested by NUMEREX concerning the business and operation of
NUMEREX such cooperation to extend through April 30, 2016. If contacted by a
prospective employer for reference information concerning Employee, Company will
confirm only Employee’s dates of employment and the last position held.

 

8.   Non-Admission. This Separation Agreement shall not in any way be construed
as an admission by NUMEREX of any acts of discrimination or misconduct
whatsoever against Employee and NUMEREX specifically disclaims any liability to
or discrimination against Employee, on the part of itself, its employees, or its
agents.

 

9.   Entire Agreement. This Separation Agreement represents the entire agreement
between Employee and NUMEREX with respect to the subject matter hereof except,
however, it is understood and agreed that, if applicable, nothing in this
Agreement modifies any Confidentiality or Non-compete agreements and that any
such agreement continues in full force and effect. This Separation Agreement
cannot be modified except by an express written agreement between the parties.
Employee represents that in executing this Separation Agreement, Employee does
not rely and has not relied upon any representation or statement made by NUMEREX
or any of its agents or attorneys, with regard to the subject matter, basis or
effect of this Separation Agreement, except those stated in this Separation
Agreement.

 

10.   Severability. Each provision of this Separation Agreement is severable,
and any provisions of this Agreement found to be prohibited or invalid by law
shall be ineffective to the extent of any such prohibition or invalidity without
invalidating the remaining provisions hereof. If the release of claims in this
Separation Agreement is for some reason held to be prohibited, invalid by law or
unenforceable, Employee agrees to execute a valid, full, and final release of
the claims articulated in the Release in favor of NUMEREX.

 

 

 

  

Separation Agreement and General Release
Louis Fienberg
Page 4 of 6

 

11.   Choice of Law. The substantive laws of the State of Georgia and the
applicable federal laws of the United States of America shall govern the
validity, construction, enforcement, and interpretation of this Agreement. Legal
or equitable actions arising out of, or relating to, this Separation Agreement
must be exclusively brought in either the Superior Court of Cobb County,
Georgia, or the United States District Court for the Northern District of
Georgia, Atlanta Division. Employee represents that Employee is subject to (and
hereby irrevocably submits to) the non-exclusive jurisdiction of the Superior
Court of Cobb County, Georgia, or the United States District Court for the
Northern District of Georgia, Atlanta Division, in respect of any suit, action
or proceeding arising out of or relating to this Agreement, and irrevocably
agrees that all claims in respect of any such suit, action or proceeding may be
heard and determined in any such court. Employee irrevocably waives any
objection to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

12.   Age Discrimination in Employment Act. Employee hereby acknowledges and
agrees that this Agreement and the termination of Employee’s employment and all
actions taken in connection therewith are in compliance with the Age
Discrimination in Employment Act (ADEA) and the Older Workers Benefit Protection
Act (OWBPA) and that the releases set forth herein shall be applicable, without
limitation, to any claims brought under these Acts. Employee further
acknowledges and agrees that:

 

(a)the release given by Employee in this Agreement is given solely in exchange
for the consideration set forth in Section 3 of this Agreement and such
consideration is in addition to anything of value which Employee was entitled to
receive prior to entering into this Agreement;

 

(b)by entering into this Agreement, Employee does not waive rights or claims
that may arise after the date this Agreement is executed;

 

(c)Employee has been advised to consult an attorney prior to entering into this
Agreement, and this provision of this Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing;

 

(d)Employee has been offered at least forty-five (45) days from receipt of this
Separation Agreement and General Release within which to consider this
Agreement; if Employee chooses, Employee may sign this Agreement before the
expiration of the 45-day period;

 

(e)In the event that Employee signs and returns this Agreement in less than 45
days, Employee agrees and acknowledges that such decision was entirely voluntary
and that Employee had the opportunity to consider this Agreement for the entire
45-day period; and

 

(f)For a period of seven (7) days following Employee’s execution of this
Agreement, Employee or NUMEREX may revoke this Agreement and this Agreement
shall not become effective or enforceable until such seven (7) day period has
expired.

 

(g)Attached to this Separation Agreement as Schedule A is a list of job
functions and ages of all individuals at Numerex who are (or have been) offered
the opportunity to sign a Separation Agreement and General Release as a result
of NUMEREX’s current restructuring efforts. The information in Schedule A is
based on the information reasonably available to NUMEREX as of the date of
delivery of this Separation Agreement to Employee.

   

The original of this Separation Agreement signed by Employee should be delivered
to attention of Valerie Aladesuyi, Human Resources Manager, Numerex Corp., 3330
Cumberland Boulevard, Suite 700, Atlanta, GA 30339. Any revocation should be in
writing and delivered to the attention of Valerie Aladesuyi, Human Resources
Manager, Numerex Corp., at the above address within the time allotted.

 



 

 

 

Separation Agreement and General Release
Louis Fienberg
Page 5 of 6

 

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS AND CAUSES OF ACTION.

 

EMPLOYEE AGREES THAT ANY MODIFICATIONS MADE TO THIS AGREEMENT DO NOT RESTART OR
AFFECT IN ANY MANNER THE ORIGINAL FORTY-FIVE (45) CALENDAR DAY CONSIDERATION
PERIOD. 

 



NUMEREX CORP   EMPLOYEE





          Name:   John Markson   Name:   Louis Fienberg



        Title:   V.P. Human Resources    





          Signature:   /s/ John Markson   Signature:   /s/ Louis Fienberg



      Date:     11/5/2015   Date:     11/5/2015

  

 

